Title: To Thomas Jefferson from James Thomson Callender, 29 September 1799
From: Callender, James Thomson
To: Jefferson, Thomas



Sir
Richmond Septr. 29th. 1799.

Along with this letter You will receive another, which has lain by me a fortnight, the Contents being So unimportant, (some printed papers) that I had a doubt of sending them at all.
In the Examiner which comes with this post, you will see a specimen of our troops here, and an abominable defence of all the worst measures of government. The latter piece was foisted in without my knowledge; I am very much ashamed at seeing it, where it is; and then people pretend to call me the Editor!
Mr Lyon has not yet returned. after selling all his magazines, He Could have Sold 150 more, if he had had them; instead of coming home to print his second number, he set out for Vermont in order to fetch Mrs. Lyon here. “We once were young our selves,” says an old man, in a Scots Pastoral, as the only apology that could be made for the follies of youth. I Cannot tell how much vexation his absence has Cost his friends. I Inclose 16 pages of the new matter, as a Specimen of the Prospect. I hope you will excuse this freedom. I had not an intermediate 8 pages between what I send. It is not yet worked off. People in the Country are willing to accept of amusement that would be not worth having in town. I will send all I print by the first opportunities, to Charlottesville.
1500 Copies of the magazine are now put to press of the 2d number, and I am in hopes of probably getting as many of my own book bespoke. The Virginians promise with prodigious fluency. But I am in trembling hesitation about the execution of their promises. If I Could dispose of as many Copies of 3 successive volumes in the Course of 18. months, I Should save some money, and then Come up James River, [which, by the healthy looks of the people who Come down, I take to be one of the paradises of nature,] and try to find 50 acres of clear land, and a hearty Virginian female, that knows how to fatten pigs, and boil hommany, and hold her tongue; and then Adieu to the Rascally society of mankind for whom I feel an indifference which increases per diem. I had your letter, and its important Contents.
Sir, there are two points on which if convenient, I solicit your help. 1. what was the Sum which Vergennes told you was necessary to make a Turkish treaty? You know You have the Memorandum somewhere. 2. what was the mode adopted by the several States in chusing the electors at the last presidential election. I am master of the latter, except in 2 or 3 instances, but as it is very material, and I have  not been able to obtain exact information, I Could wish a few Sentences upon the whole Subject; under cover to Mr. George Jefferson, who could let me Copy it off. Your attention, Sir, to these two points would be an important favour to Sir Your most obedt servt.

James Thomson Callender


P.S. If there was ever anything at once the most perfectly distressing and ridiculous, it is surely our present Situation with France and England. The amicable assurances of Talleyrand are now like last year’s almanack. We wd not strike the iron, when hot. “O Vanity, treachery, ignorance, & madness!”

